


AMENDMENT NO 1

TO THE

L-3 COMMUNICATIONS CORPORATION

DEFERRED COMPENSATION PLAN

WHEREAS, L-3 Communications Corporation (“L-3”) maintains the L-3 Communications
Corporation Deferred Compensation Plan (the “Plan”); and

WHEREAS, L-3 desires to amend the Plan to change the timing of deferral
elections;

NOW THEREFORE, effective September 1, 2004, the Plan is amended as follows:

 

1.

Article I, Section 1(a) is amended to add the following to the end thereof:

Notwithstanding the following, an Eligible Employee’s election to defer his or
her Incentive Bonus for the 2004 calendar year and his or her Base Salary and/or
Incentive Bonus for the 2005 calendar year shall be made no later than September
30, 2004.

 

2.

Article I, Section 3 is deleted and replaced with the following:

Time when Deferral Agreement Takes Effect. An Eligible Employee’s Deferral
Agreement with respect to the deferral of Base Compensation shall take effect
beginning with the first payroll period of the calendar year following the year
in which the Deferral Agreement is made; provided, that, a Deferral Agreement
that is made within 30 days after the individual first becomes an Eligible
Employee shall take effect beginning with the first payroll period following
receipt of the Deferral Agreement by the Administrator. An Eligible Employee’s
Deferral Agreement with respect to the deferral of Incentive Bonus shall take
effect only if the Eligible Employee is awarded at least $10,000 of Incentive
Bonus for the calendar year for which the Deferral Agreement applies.

 

 
9/28/04

 

 

 
/s/ Kenneth W. Manne

Date

 

 

Kenneth W. Manne
Vice President-Human Resources

 

 

--------------------------------------------------------------------------------